Citation Nr: 1443212	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-06 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than June 18, 2010 for the payment of death pension benefits.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 








INTRODUCTION

The Veteran had active military service from September 1972 to June 1973.  The Veteran died in September 2005.  

This matter comes before the Board of Veterans' Appeals from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The Veteran died in September 2005. 

2.  The RO received the Appellant's claim for death pension benefits on June 18, 2010.  


CONCLUSION OF LAW

Entitlement to an effective date prior to June 18, 2010, for the grant of death pension benefits is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5111 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.20, 3.31, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Death pension benefits are generally available for surviving spouses of wartime Veteran's whose death was not service connected.  38 U.S.C.A. § 1541(a).  

Claims for VA non-service-connected death pension benefits received after December 10, 2004, are awarded effective from the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3)(i) (2013). 

On June 18, 2010, the RO received an application for benefits, VA Form 21-534. The appellant indicated on the application that neither she nor the Veteran ever previously filed a claim with VA.  The appellant was awarded death pension benefits in a December 2010 rating decision.  Upon review of the rating decision, the RO incorrectly named August 27, 2010 as the date of claim, however, the Appellant was not harmed by this error, as the notification letter clearly began payment based upon the correct date and the start date of payment was noted to be July 1, 2010 and the Statement of the Case clarified that benefits were awarded back to June 18, 2010.  

The Appellant argues that her effective date should be the date the Veteran died.  She stated in a statement to support her claim, on her notice of disagreement and her VA-Form 9 (substantive appeal) that she did not know she was eligible for death pension benefits and that because of this the effective date should be the date of the Veteran's death. 

Unfortunately, the Board does not have ability to make a determination favorable to the Appellant as a matter of law.  The Appellant did not file her claim within one year of the Veteran's death in September 2005.  As such, under the regulations cited above, the Appellant is not eligible for VA death pension benefits prior to June 18, 2010, the date of receipt of her claim.  While the Board sympathizes with the Appellant's position, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law. 


ORDER

Entitlement to an effective date earlier than June 18, 2010, is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


